DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 6/23/2022 has been entered. 
Claims 1, 2, 4-9, and 11-14 were pending and now allowed (See below). 

Allowed Claims / Reasons for Allowance
Claims 1, 2, 4-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 1 and 8, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. Specifically, Claims 1 and 8 include a rule to be inserted into a die-board wherein the rule comprises a multi-edge cutting blade having a plurality of cutting blade edges that are separated by at least one predetermined spacing which is formed by a cut in the rule that extends deeper than a depth of the cutting blade edges in the height direction and wherein the rule comprises a plurality of connecting pieces configured to fir into the at least one predetermined spacing and comprise side portions formed as one of tapered, ear shaped or dovetail shaped sides which extend in the length direction such that the side portions extend below a top of a respective cutting blade edge in the height direction. These features in combination with the remaining features of Claims 1 and 8 render the claimed inventions allowable over the prior art. 
	As outlined in the previous Final Rejection 12/24/2021, Zimmer (US Patent 5,537,905), Freas (US Patent 1,278,630) and Simpson (US Patent 5,582,571) disclose and render obvious several features of the claimed invention. Zimmer discloses several features of the claimed invention including a rule (1; Figure 1) comprising a multi-edge cutting blade having a plurality of cutting blade edges (cutting portions 4 of teeth 7; Figure 1) wherein the edges are separated by at least one predetermined spacing (8) and the at least one predetermined spacing is formed by a cut (8) in the rule that is deeper than a depth of the cutting blade edges (4).
	Further, Freas teaches a cutting blade (2; Figures 1-8) comprising cutting blade edges (6) separated by spacings (4; Figure 3) and a plurality of connecting pieces (12; Figures 6-7) each of which fit into the spacings (4) and which comprise side portions formed as one of tapered, ear shapes or dovetail shapes (refer to the previous rejections of Claims 5-7 in the Final Rejection mailed 12/24/2021 for reference) and as outlined previously, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized connecting pieces as taught by Freas in the spacings of Zimmer such that the cutting blade edges can be rigidly held together and prevented from relative lateral movement as taught by Freas (Page 1, lines 56-72).
	However, neither Freas or Zimmer teach the side portions formed as claimed and extend in the length direction such that the side portions extend below a top of a respective cutting blade edge in the height direction.
	Simpson was previously applied to teach a die-board having a plurality of rules and does not teach the connecting pieces as claimed
	Further attention can be brought to the teachings of de Lanauze which includes a die cutting rule (3; Figure 1) comprised of multiple cutting segments (10; Figures 2-4) which comprise side portions (20, 22, 24, 28, 26, 30) which interlock to connect the segments (10) wherein the side portions extend in a length direction such that the side portions extend under the blade edges (18) thereof.  
	However, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the incorporated, into Zimmer, connecting pieces taught by Freas to be positioned and shaped as claimed without the use of improper hindsight drawn from Applicant’s own invention as motivation.
	Therefore, it can be readily concluded that the claimed inventions of Claims 1 and 8 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/11/2022